DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13, 16-23, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schlicher (German Patent Application Publication # DE10318030A1) in view of Guidetti et al. (European Patent Application Publication # EP3182435A1).
Regarding Claim 1, Schlicher discloses an electrical apparatus (i.e. electromechanical installation device (switch, button)) for an electrical installation, able to be connected to an electrical grid (i.e. a bus system, for example EIB (European installation bus), KNX (Konnex Association), LON (Local Operating Network) which would inherently connect to the electrical grid), comprising at least: 
- a primary functional module (i.e. base 6 of electromechanical installation device w/ connection contacts (screwless connection terminals) in which the 4 connection contacts 2 of installation bus module 1 are inserted) comprising a first connection pole able to be connected to a first line of the electrical grid, a second connection pole able to be connected to a second line of an electrical circuit (i.e. an electrical device such as a lamp or a blind motor) of the electrical installation and, where applicable, a third connection pole, 
the primary functional module being able to perform a function of interrupting the current between the first connection pole and the second connection pole and comprises a control member (i.e. rocker 7) such that, in an open position, an electrical circuit between the first connection pole and the second connection pole is open and that, in a closed position, the electrical circuit is closed (i.e. rocker 7 is used to operate an electrical device such as a lamp or a blind motor), 

- a reception module (i.e. flush-mounted box 10) comprising at least a first reception area (i.e. front or top portion of box 10 where base 6 of electromechanical installation device is installed as shown in Fig. 1) for receiving the primary functional module, 
which electrical apparatus is characterized in that the the reception module 4Preliminary Amendment - January 7, 2020comprises a second reception area (i.e. rear or bottom portion of box 10 where installation bus module 1 is installed) for receiving the additional functional module, 
and in that said at least one function of the additional functional module is chosen, alone or in combination, from among a function of measuring at least one physical parameter (i.e. overvoltage protection) and/or an electromagnetic radiation transmission and/or reception function (i.e. electronic remote switch) and/or a display function (i.e. lighting unit 5 (LED)) and/or an actuation function (i.e. relay or residual current circuit breaker) and/or a data processing function Schlicher implicitly shows in Figs.1 & 2 a switch with four connection poles (i.e. connection contacts 2 which are inserted into the connection contacts of the base) that, to one skilled in the art, would be able to be connected to a neutral line. Also, Schlicher states in Paragraph 0016 that, when the installation device is used in the sense of a conventional switch or button, the necessary connection cables (phase, neutral, etc.) are inserted into the connection contacts (screwless connection terminals) of the base. The additional module can be provided with overvoltage protection, a filter, a relay, an electronic remote switch, or a residual current circuit breaker. The installation bus module can also include a lighting unit 5, which is provided with a central viewing window 8, whereby an activated (switched on) lighting unit can be seen through the viewing window 8 of the rocker 7. The lighting unit 5 can also signal (i.e. display function) a special switching state of the installation device and / or generally serve to enable the rocker to be found quickly in the dark.
Schlicher does not explicitly disclose that a third connection pole is able to be connected to a third neutral line of the electrical grid.
Guidetti teaches that an electrical apparatus (i.e. electrical switch apparatus 10) comprising a primary functional module comprises a third connection pole is able to be connected to a third neutral line (i.e. neutral phase N) of the electrical grid (Figs. 7-9; Paragraph 0065-0074).
Guidetti teaches that it is well known in the art of electrical switches to have a neutral line and the capability of connecting to said neutral line. It would have been obvious to one skilled in the art to provide this functionality to the switch of Schlicher by including a neutral line connection, as taught by Guidetti, in order allow for further functionality and configuration of the device such as an “always on”, “remote control”, “load control”, or “localization” function. Another benefit of or motivation to allow a connection to a neutral line is to provide versatility for the device to be used in different electrical grid systems such as a three-phase power system. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding Claim 2, Schlicher discloses that the function of the additional functional module is able to be supplied with power and activated when the control member of the primary functional module is in the open position or, where applicable, when the primary functional module is in the closed position (Figs. 1-3; Paragraph 0004, 0017). The lighting unit 5 can be used to signal a special switching state of the installation device.

Regarding Claim 3, Schlicher does not explicitly disclose that the additional functional module comprises an electrical energy storage and/or Although Schlicher is silent on providing an electrical energy storage and/or production element in the installation bus module 1, it is well known in the art to use batteries, capacitors, photovoltaic/solar panels, etc. to provide uninterrupted power to electrical/electronic devices. It would have been obvious to one skilled in the art to provide any such electrical energy storage/production elements to the installation bus module 1, in order to provide uninterrupted power to the lighting unit 5 or an electronic remote switch function as disclosed by Schlicher.

Regarding Claim 4, Schlicher discloses that the additional functional module comprises at least one measurement sensor (i.e. overvoltage protection) able to perform said function of measuring at least one physical parameter (Figs. 1-3; Paragraph 0004, 0017). The additional module can be provided with overvoltage protection which would require some type of measurement sensor in order to determine an overvoltage condition.

Regarding Claim 5, Schlicher discloses that the additional functional module comprises at least electromagnetic wave transmission (i.e. lighting unit 5) and/or reception (i.e. remote control switch) means able to perform said electromagnetic radiation transmission and/or reception function (Figs. 1-3; Paragraph 0004, 0017). The additional module can be provided with a remote control switch which would require at least an electromagnetic wave reception sensor or receiver. Lighting unit 5 would provide electromagnetic wave (light) transmission through viewing window 8.

Regarding Claim 6, Schlicher discloses that the additional functional module comprises at least display means (i.e. lighting unit 5) able and intended to perform said display function (Figs. 1-3; Paragraph 0004, 0017).

Regarding Claim 7, Schlicher discloses that the additional functional module comprises at least actuation means (i.e. relay or remote control switch or residual current circuit breaker) able to perform said actuation function (Figs. 1-3; Paragraph 0004, 0017). 

Regarding Claim 10, Schlicher discloses that the primary functional module (i.e. base 6 of electromechanical installation device) comprises at least a first connection terminal (i.e. one of the connection contacts (screwless connection terminals) in which the four connection contacts 2 of installation bus module 1 are inserted) electrically connected to the first connection pole and a second connection terminal (i.e. another one of the connection contacts (screwless connection terminals) in which the four connection contacts 2 of installation bus module 1 are inserted) electrically connected to the second connection pole and in that the first connection terminal and the second connection terminal form a first outlet, or the primary functional module (i.e. base 

Regarding Claim 11, Schlicher discloses that the additional functional module (i.e. installation bus module 1) comprises at least a fourth connection terminal (i.e. one of the four connection contacts 2) electrically connected to the fourth connection pole and a fifth connection terminal (i.e. another one of the four connection contacts 2) electrically connected to the fifth connection pole and in that the fourth connection terminal and the fifth connection terminal form a second outlet (Figs. 1-3; Paragraph 0004, 0006, 0008, 0015-0019).      

Regarding Claim 12, Schlicher discloses that the first outlet of the primary functional module and the second outlet of the additional functional module have complementary shapes so as to be connected and so as to electrically and mechanically connect the first connection terminal to the fourth connection terminal and so as to electrically and mechanically connect the Installation bus module is described as having four pin-shaped connection contacts 2 on its square main surface which are inserted into the screwless connection terminals of base 6 of the electromechanical installation device in order to electrically and mechanically connect said installation bus module to the electromechanical installation device.

Regarding Claim 13, Schlicher discloses that the primary functional module (i.e. base 6 of electromechanical installation device) comprises a first housing with which the first outlet and the control member are assembled (Figs. 1-3; Paragraph 0004, 0006, 0008, 0015-0019). Base 6 comprises a housing as shown in Fig. 1.

Regarding Claim 16, Schlicher discloses that the reception module (i.e. flush-mounted box 10) may comprise a support frame (i.e. support ring 9) comprising a central opening (i.e. opening where rocker 7 is located ) at least partly forming said first and second reception areas receiving the first housing and the second housing and in that the first housing and the second housing respectively comprise removable fastening means (i.e. conventional expanding claws) interacting with the support frame (Figs. 1-3; Paragraph 0004, 0006, 0008, 0015-0019). Support ring 9 is shown in Fig. 1 to complete flush-mounted box 10 and therefore partly forms the reception areas for electromechanical installation device and installation bus module 1.

Regarding Claim 17, Schlicher discloses an additional functional module  for an electrical apparatus as claimed in claim 1, said electrical apparatus comprising a primary functional module (i.e. base 6 of electromechanical installation device w/ connection contacts (screwless connection terminals) in which the 4 connection contacts 2 of installation bus module 1 are inserted) and an additional functional module (i.e. installation bus module 1), said additional functional module corresponds to the additional functional module of said electrical apparatus and comprises at least a fourth connection pole and a fifth connection pole (i.e. four pin-shaped connection contacts 2) able to be electrically connected respectively to the first connection pole and to the second connection pole or, where applicable, to the third connection pole of the primary functional module of the electrical apparatus, in order to supply power to the additional functional module and comprises means for performing at least one function (i.e. the additional module can be provided with overvoltage protection, a filter, a relay, an electronic remote switch or a residual current circuit breaker) requiring an electric power supply, and in that said at least one function of the additional functional module is chosen, alone or in combination, from among a function of measuring at least one physical parameter (i.e. overvoltage protection) and/or an electromagnetic radiation transmission and/or reception function (i.e. electronic remote switch) and/or a display function (i.e. lighting unit The additional module can be provided with overvoltage protection, a filter, a relay, an electronic remote switch, or a residual current circuit breaker. The installation bus module can also include a lighting unit 5, which is provided with a central viewing window 8, whereby an activated (switched on) lighting unit can be seen through the viewing window 8 of the rocker 7. The lighting unit 5 can also signal (i.e. display function) a special switching state of the installation device and / or generally serve to enable the rocker to be found quickly in the dark.

Regarding Claim 18, Schlicher discloses that the function of the additional functional module is able to be supplied with power and activated when the control member of the primary functional module is in the open position (Figs. 1-3; Paragraph 0004, 0017). The lighting unit 5 can be used to signal a special switching state of the installation device.

Regarding Claim 19, Schlicher does not explicitly disclose that the additional functional module comprises an electrical energy storage and/or production element and in that the function of the additional functional module is able to be supplied with power by said electrical energy storage and/or production element.  Although Schlicher is silent on providing an electrical energy storage and/or production element in the installation bus module 1, it is well known in the art to use batteries, capacitors, photovoltaic/solar panels, etc. to provide uninterrupted power to electrical/electronic devices. It would have been obvious to one skilled in the art to provide any such electrical energy storage/production elements to the installation bus module 1, in order to provide uninterrupted power to the lighting unit 5 or an electronic remote switch function as disclosed by Schlicher.

Regarding Claim 20, Schlicher discloses that the module comprises at least one measurement sensor (i.e. overvoltage protection) able to perform said function of measuring at least one physical parameter (Figs. 1-3; Paragraph 0004, 0017). The additional module can be provided with overvoltage protection which would require some type of measurement sensor in order to determine an overvoltage condition.

Regarding Claim 21, Schlicher discloses that said module comprises at least electromagnetic wave transmission (i.e. lighting unit 5) and/or reception (i.e. remote control switch) means able to perform said electromagnetic radiation transmission and/or reception function (Figs. 1-3; Paragraph 0004, 0017). The additional module can be provided with a remote control switch which would require at least an electromagnetic wave reception sensor or receiver. Lighting unit 5 would provide electromagnetic wave (light) transmission through viewing window 8.
Regarding Claim 22, Schlicher discloses that said module comprises at least display means (i.e. lighting unit 5) able to perform said display function (Figs. 1-3; Paragraph 0004, 0017).

Regarding Claim 23, Schlicher discloses that said module comprises at least actuation means (i.e. relay or remote control switch or residual current circuit breaker) able to perform said actuation function (Figs. 1-3; Paragraph 0004, 0017). 

Regarding Claim 30, Schlicher discloses that said module (i.e. installation bus module 1) comprises at least a fourth connection terminal (i.e. one of the four connection contacts 2) electrically connected to the fourth connection pole and a fifth connection terminal (i.e. another one of the four connection contacts 2) electrically connected to the fifth connection pole and in that the fourth connection terminal and the fifth connection terminal form a second outlet (Figs. 1-3; Paragraph 0004, 0006, 0008, 0015-0019).      

Claims 8, 9, 14, 15, 24-29, & 31-33  are rejected under 35 U.S.C. 103 as being unpatentable over Schlicher (German Patent Application Publication # DE10318030A1) in view of Guidetti et al. (European Patent Application Publication # EP3182435A1), as applied to claim 1 above, in further view of Vollmann et al. (German Patent Application Publication # DE4312613A1).
Regarding Claim 8, Schlicher in view of Guidetti does not explicitly disclose that the additional functional module comprises at least data processing means able and intended to perform said data processing function.  
Vollmann teaches that the additional functional module (i.e. control module 8) comprises at least data processing means (i.e. evaluation electronics 1 such as a processor) able and intended to perform said data processing function (Abstract; Paragraphs 0002, 0007-0015, 0030-0033, 0035-0036).  
Vollmann teaches that it is well known in the art of electronic control modules for motors/actuators used to drive blinds, roller blinds, awnings, curtains, garage doors, light domes and similar devices to provide evaluation electronics such as a processor in order to perform a control or actuation function in response to the processing of data received through a sensors, timers, bus systems, IR receivers or the like. It would have been obvious to one skilled in the art to provide such a processor to the additional module of Schlicher, as taught by Vollmann, in order to process data received through a sensor or timer in order to control an electrical device such as a lamp or a blind motor.

Regarding Claim 9, Schlicher discloses that the additional functional module comprises at least one electronic card (i.e. installation bus module 1) comprising the measurement sensor (i.e. overvoltage protection) and/or the electromagnetic wave transmission and/or reception means (i.e. electronic remote switch) and/or the display means (i.e. lighting unit 5 (LED)) and/or the actuation means (i.e. relay or residual current circuit breaker) and/or the data Although the internal structure of installation bus module is not described, it is described as cuboid with four pin-shaped connection contacts 2 on its square main surface which are inserted into the screwless connection terminals of base 6 of the electromechanical installation device. Some type of circuit board or card would have to be included in order to hold the possible functional elements which are disclosed. Also, the pin-shaped connection contacts along with the screwless connection terminals allow for an easy, quick installation with no soldering or cables. This would make it removable as well and would qualify as an “electronic card”.
Alternatively, Vollmann teaches that the additional functional module (i.e. control module 8 w/ operating unit 40 as an independently exchangeable functional unit) comprises at least one electronic card (i.e. different operating units which are independently exchangeable functional units w/printed circuit board 47 on which the components of an electronic unit belonging to the operating unit 40 are located) comprising the measurement sensor (i.e. light sensor, wind sensor) and/or the electromagnetic wave transmission and/or reception means (i.e. IR sensor/receiver) and/or the display means (i.e. light-emitting diode 49) and/or the actuation means (i.e. switch/switching unit 5 and contact rocker 42 for mechanical switching) and/or the data processing means (i.e. evaluation electronics 1 such as a processor) (Fig. 4; Abstract; Paragraphs 0002, 0007-0015, 0030-0033, 0035-0036).  
Vollmann teaches that it is well known in the art of electronic control modules for motors/actuators used to drive blinds, roller blinds, awnings, curtains, garage doors, light domes and similar devices to provide independently exchangeable functional units such as an operating unit with a printed circuit board for different electronic components in order to easily provide different functions to the control module. It would have been obvious to one skilled in the art to provide such a configuration to the device of Schlicher, as taught by Vollmann, in order to provide further functionality to the device. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim 14, Schlicher discloses that the additional functional module (i.e. installation bus module 1) comprises a second housing in which said at least one electronic card comprising the measurement sensor (i.e. overvoltage protection) and/or the electromagnetic wave transmission and/or reception means (i.e. electronic remote switch) and/or the display means (i.e. lighting unit 5 (LED))  and/or the actuation means (i.e. relay or residual current circuit breaker) 
Figs. 1-3 show that installation bus module 1 has a separate housing to that of base 6 of electromechanical installation device. Some type of circuit board or card would have to be included in order to hold the possible functional elements which are disclosed. Also, the pin-shaped connection contacts along with the screwless connection terminals allow for an easy, quick installation with no soldering or cables. This would make it removable as well and would qualify as an “electronic card”.

Regarding Claim 15, Schlicher discloses that the second outlet (i.e. pin-shaped connection contacts 2) 7Preliminary Amendment - January 7, 2020of the additional functional module (i.e. installation bus module 1) projects from the second housing of the additional functional module (Figs. 1-3). As shown in the figures, the pin-shaped connection contacts project from the main surface of installation bus module 1.

Regarding Claim 24, Schlicher in view of Guidetti does not explicitly disclose that said module comprises at least data processing means able and intended to perform said data processing function.  
Vollmann teaches that the said module (i.e. control module 8) comprises at least data processing means (i.e. evaluation electronics 1 such as a processor) able and intended to perform said data processing function (Abstract; Paragraphs 0002, 0007-0015, 0030-0033, 0035-0036).  
Vollmann teaches that it is well known in the art of electronic control modules for motors/actuators used to drive blinds, roller blinds, awnings, curtains, garage doors, light domes and similar devices to provide evaluation electronics such as a processor in order to perform a control or actuation function in response to the processing of data received through a sensors, timers, bus systems, IR receivers or the like. It would have been obvious to one skilled in the art to provide such a processor to the additional module of Schlicher, as taught by Vollmann, in order to process data received through a sensor or timer in order to control an electrical device such as a lamp or a blind motor.

Regarding Claim 25, Schlicher discloses that said module comprises at least one electronic card (i.e. installation bus module 1) comprising the measurement sensor (i.e. overvoltage protection) and/or the electromagnetic wave transmission and/or reception means (i.e. electronic remote switch) and/or the display means (i.e. lighting unit 5 (LED)) and/or the actuation means (i.e. relay or residual current circuit breaker) and/or the data processing means and/or a transducer (Figs. 1-3; Paragraph 0004, 0017).  Although the internal structure of installation bus module is not described, it is described as cuboid with four pin-shaped connection contacts 2 on its square main surface which are inserted into the screwless connection terminals of base 6 of the electromechanical installation device. Some type of circuit board or card would have to be included in order to hold the possible functional elements which are disclosed. Also, the pin-shaped connection contacts along with the screwless connection terminals allow for an easy, quick installation with no soldering or cables. This would make it removable as well and would qualify as an “electronic card”.
Alternatively, Vollmann teaches that said module (i.e. control module 8 w/ operating unit 40 as an independently exchangeable functional unit) comprises at least one electronic card (i.e. different operating units which are independently exchangeable functional units w/printed circuit board 47 on which the components of an electronic unit belonging to the operating unit 40 are located) comprising the measurement sensor (i.e. light sensor, wind sensor) and/or the electromagnetic wave transmission and/or reception means (i.e. IR sensor/receiver) and/or the display means (i.e. light-emitting diode 49) and/or the actuation means (i.e. switch/switching unit 5 and contact rocker 42 for mechanical switching) and/or the data processing means (i.e. evaluation electronics 1 such as a processor) and/or a transducer (i.e. sensor) (Fig. 4; Abstract; Paragraphs 0002, 0007-0015, 0030-0033, 0035-0036).  
Vollmann teaches that it is well known in the art of electronic control modules for motors/actuators used to drive blinds, roller blinds, awnings, curtains, garage doors, light domes and similar devices to provide independently exchangeable functional units such as an operating unit with a printed circuit board for different electronic components in order to easily provide different functions to the control module. It would have been obvious to one skilled in the art to provide such a configuration to the device of Schlicher, as taught by Vollmann, in order to provide further functionality to the device. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim 26, Schlicher discloses that a first electronic card (i.e. installation bus module 1) comprises the measurement sensor (i.e. overvoltage protection) and/or the display means (i.e. lighting unit 5 (LED)) and/or the actuation means (i.e. relay or residual current circuit breaker) and/or the electromagnetic wave transmission and/or reception means (i.e. electronic remote switch) and/or a transducer (Figs. 1-3; Paragraph 0004, 0017).  Although the internal structure of installation bus module is not described, it is described as cuboid with four pin-shaped connection contacts 2 on its square main surface which are inserted into the screwless connection terminals of base 6 of the electromechanical installation device. Some type of circuit board or card would have to be included in order to hold the possible functional elements which are disclosed. Also, the pin-shaped connection contacts along with the screwless connection terminals allow for an easy, quick installation with no soldering or cables. This would make it removable as well and would qualify as an “electronic card”.

Schlicher in view of Guidetti does not explicitly disclose a second electronic card comprises the electromagnetic wave transmission and/or reception means and/or the data processing means and a third electronic card comprises the electrical energy storage and/or production element.  
Vollmann teaches a second electronic card (i.e. different operating units) comprises the electromagnetic wave transmission and/or reception means (i.e. IR sensor/receiver) and/or the data processing means (i.e. evaluation electronics 1 such as a processor) and a third electronic card (i.e. different operating units) (Fig. 4; Abstract; Paragraphs 0002, 0007-0015, 0030-0033, 0035-0036). More specifically, paragraph 0036 teaches an example where two electronic control modules 8, 8 are used.  

Vollmann teaches that it is well known in the art of electronic control modules for motors/actuators used to drive blinds, roller blinds, awnings, curtains, garage doors, light domes and similar devices to provide independently exchangeable functional units (i.e. various “electronic cards) such as an operating unit with a printed circuit board for different electronic components in order to easily provide different functions to the control module. It would have been obvious to one skilled in the art to provide such a configuration to the device of Schlicher, as taught by Vollmann, in order to provide further functionality to the device. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Although Schlicher is silent on providing an electrical energy storage and/or production element in the installation bus module 1, it is well known in the art to use batteries, capacitors, photovoltaic/solar panels, etc. to provide uninterrupted power to electrical/electronic devices. It would have been obvious to one skilled in the art to provide any such electrical energy storage/production elements to the installation bus module 1, in order to provide uninterrupted power to the lighting unit 5 or an electronic remote switch function as disclosed by Schlicher. Electrical energy storage/production elements would also be useful in the modified configuration of Schlicher in view of Guidetti & Vollmann

Regarding Claim 27, Schlicher discloses that the first electronic card (i.e. installation bus module 1) is a removable component of said additional functional module (Figs. 1-3; Paragraph 0004, 0017).  The pin-shaped connection contacts along with the screwless connection terminals allow for an easy, quick installation with no soldering or cables. This would make it removable as well and would qualify as an “electronic card”.

Regarding Claim 28, Schlicher in view of Guidetti does not explicitly disclose that the first electronic card comprises at least first connection means complementary with at least second connection means of the second electronic card.  
Vollmann teaches that the first electronic card (i.e. different operating units/control module 8) comprises at least first connection means (i.e. extension terminals 15, 16) complementary with at least second connection means (i.e. extension terminals 15 ', 16') of the second electronic card (i.e. different operating units/control module 8’)  (Fig. 4; Abstract; Paragraphs 0002, 0007-More specifically, paragraph 0036 teaches an example where two electronic control modules 8, 8 are used and connected to each other through their respective extension terminals.
Vollmann teaches that it is well known in the art of electronic control modules for motors/actuators used to drive blinds, roller blinds, awnings, curtains, garage doors, light domes and similar devices to provide independently exchangeable functional units (i.e. various “electronic cards) such as an operating unit with a printed circuit board for different electronic components in order to easily provide different functions to the control module. It would have been obvious to one skilled in the art to provide such a configuration to the device of Schlicher, as taught by Vollmann, in order to provide further functionality to the device. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 29, Schlicher discloses that said modules (i.e. installation bus module 1) comprises a second housing in which said at least one 
Figs. 1-3 show that installation bus module 1 has a separate housing to that of base 6 of electromechanical installation device. Some type of circuit board or card would have to be included in order to hold the possible functional elements which are disclosed. Also, the pin-shaped connection contacts along with the screwless connection terminals allow for an easy, quick installation with no soldering or cables. This would make it removable as well and would qualify as an “electronic card”.

Regarding Claim 31, Schlicher discloses that the second outlet (i.e. pin-shaped connection contacts 2) 7Preliminary Amendment - January 7, 2020of the additional functional module (i.e. installation bus module 1) projects from the second housing of the additional functional module (Figs. 1-3). As shown in the figures, the pin-shaped connection contacts project from the main surface of installation bus module 1.

Regarding Claim 32, Schlicher discloses that the second housing comprises removable fastening means (i.e. conventional expanding claws) able 

Regarding Claim 33, Schlicher discloses an electronic card (i.e. installation bus module 1) for an additional functional module as claimed in claim 17, wherein the electronic card comprises a measurement sensor (i.e. overvoltage protection) and/or display means (i.e. lighting unit 5 (LED)) and/or actuation means (i.e. relay or residual current circuit breaker) and/or electromagnetic wave transmission and/or reception means (i.e. electronic remote switch) and/or a transducer and in that it comprises at least first connection means (i.e. pin-shaped connection contacts 2) so as to be able to form a removable component of said additional functional module (Figs. 1-3; Paragraph 0004, 0017).  Although the internal structure of installation bus module is not described, it is described as cuboid with four pin-shaped connection contacts 2 on its square main surface which are inserted into the screwless connection terminals of base 6 of the electromechanical installation device. Some type of circuit board or card would have to be included in order to hold the possible functional elements which are disclosed. Also, the pin-shaped connection contacts along with the screwless connection terminals allow for an easy, quick installation with no soldering or cables. This would make it removable as well and would qualify as an “electronic card”.
Alternatively, Vollmann teaches an electronic card (i.e. different operating units which are independently exchangeable functional units w/printed circuit wherein the electronic card comprises a measurement sensor (i.e. light sensor, wind sensor) and/or the display means (i.e. light-emitting diode 49) and/or the actuation means (i.e. switch/switching unit 5 and contact rocker 42 for mechanical switching) and/or the electromagnetic wave transmission and/or reception means (i.e. IR sensor/receiver) and/or a transducer (i.e. sensor) and in that it comprises at least first connection means (i.e. interface 41 with contact pins 41a) so as to be able to form a removable component of said additional functional module (Fig. 4; Abstract; Paragraphs 0002, 0007-0015, 0030-0033, 0035-0036).  
Vollmann teaches that it is well known in the art of electronic control modules for motors/actuators used to drive blinds, roller blinds, awnings, curtains, garage doors, light domes and similar devices to provide independently exchangeable functional units such as an operating unit with a printed circuit board for different electronic components in order to easily provide different functions to the control module. It would have been obvious to one skilled in the art to provide such a configuration to the device of Schlicher, as taught by Vollmann, in order to provide further functionality to the device. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Double Patenting






Claims 1-33 of this application are patentably indistinct from claims 1-35 of Application No. 16/629,233. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 1-33 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-35 of copending Application No. 16/629,233 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. Claim 1 of the present application is a combination of claims 1 & 2 of copending Application No. 16/629,233. Claim 17 of the present application is a combination of claims 18 & 19 of copending Application No. 16/629,233.

Relevant Cited Art



The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2847